SCHWARTZ, Chief Judge.
This is an appeal from a School Board decision which overruled the hearing examiner’s recommendation of a three-day suspension and fired outright a school bus driver for driving under a technically suspended operator’s license. In view of the conceded facts that Centellas — who had a previously unspoiled record of employment — was completely unaware of the “suspension” and that it resulted, not from any fault of his, but from an administrative snafu in the Dade County Court clerk’s office to which he did not contribute and which he corrected immediately after he became aware of it, we regard the punishment of dismissal as wildly *645excessive and disproportionate. Because Centellas is covered by the same collective bargaining agreement as the one involved in Bell v. Dade County Sch. Bd., 681 So.2d 843 (Fla. 3d DCA 1996) and Collins v. Dade County Sch. Bd., 676 So.2d 1052 (Fla. 3d DCA 1996), we reverse the order below on the authority of those decisions and remand with directions to adopt the penalty recommendation of the hearing officer.
Reversed.